Name: COMMISSION REGULATION (EC) No 514/95 of 7 March 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  sources and branches of the law;  foodstuff
 Date Published: nan

 No L 53/4 ENl Official Journal of the European Communities 9 . 3 . 95 COMMISSION REGULATION (EC) No 514/95 of 7 March 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1995. For the Commission Mario MONTI Member of the Commission (&gt;) OJ No L 302, 19. 10. 1992, p. 1 . (2) OJ No L 253, 11 . 10. 1993, p. 1 . (3) OJ No L 346, 31 . 12. 1994, p. 1 . No L 53/59. 3 . 95 EN Official Journal of the European Communities ANNEX Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 46,94 269,01 444,56 618,73 309,24 1 810,91 87,90 37,95 37,68 349,42 100 888,41 14 028,83 98,56 7 750,62 9 132,04 1.30 Onions (other than seed) 0703 10 19 a) b) c) 42,54 243,81 402,93 560,78 280,28 1 641,31 79,67 34,39 34,15 316,69 91 439,84 12 714,98 89,33 7 024,74 8 276,79 1.40 Garlic 0703 20 00 a) b) c) 156,46 896,61 1 481,75 2 062,25 1 030,72 6 035,85 292,98 126,48 125,60 1 164,62 336 265,48 46 758,72 328,51 25 833,14 30 437,50 1.50 Leeks ex 0703 90 00 a) b) c) 70,38 40336 666,59 927,74 463,69 2 715,33 131,80 56,90 56,50 523,93 151 274,81 21 035,21 147,79 11 621,48 13 692,83 1.60 Cauliflowers ex 0704 10 10 ex 0704 10 90 a) b) c) 129,66 743,05 1 227,97 1 709,05 854,19 5 002,09 242,80 104,82 104,09 965,16 278 673,05 38 750,32 272,24 21 408,68 25 224,45 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 307,80 508,67 707,95 353,84 2 072,05 100,58 43,42 43,12 399,80 115 436,75 16 051,82 112,77 8 868,27 10 448,90 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 52,21 299,20 494,47 688,18 343,96 2 014,19 97,77 42,21 41,91 388,64 112 213,29 15 603,59 109,62 8 620,63 10 157,13 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) ex 0704 90 90 a) b) c) 79,26 454,22 750,65 1 044,73 522,16 3 057,73 148,42 64,08 63,63 589,99 170 350,35 23 687,72 166,42 13 086,94 15 419,48 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 43,74 250,64 414,20 576,47 288,12 1 687,24 81,90 35,36 35,11 325,55 93 998,32 13 070,75 91,83 7 221,29 8 508,38 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 90 a) b) c) 156,73 898,18 1 484,34 2 065,86 1 032,52 6 046,41 293,49 126,71 125,82 1 166,66 336 853,52 46 840,48 329,08 25 878,32 30 490,72 1.120 Endives ex 0705 29 00 a) b) c) 21,82 125,04 206,65 287,61 143,75 841,78 40,86 17,64 17,52 162,42 46 896,85 6 521,15 45,82 3 602,79 4 244,93 1.130 Carrots ex 0706 10 00 a) b) c) 50,86 291,47 481,69 670,39 335,06 1 962,13 95,24 41,12 40,83 378,59 109 312,65 15 200,25 106,79 8 397,80 9 894,57 1.140 Radishes ex 0706 90 90 a) b) c) 198,92 1 139,98 1 883,95 2 622,01 1 310,49 7 674,18 372,50 160,82 159,69 1 480,74 427 538,75 59 450,54 417,68 32 845,09 38 699,21 1.160 Peas (Pisum sativum) 0708 10 10 0708 10 90 a) b) c) 200,47 1 148,85 1 898,61 2 642,42 1 320,69 7 733,92 375,40 162,07 160,93 1 492,27 430 866,88 59 913,32 420,93 33 100,77 39 000,46 No L 53/6 EN 9. 3 . 95Official Journal of the European Communities Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans : 1 I 1.170.1 Beans (Vigna spp., Phaseolus spp.) 0708 20 10 0708 20 90 a) b) c) 21833 1 251,19 2 067,74 2 877,81 1 438,34 8 422,85 408,84 176,50 175,27 1 625,20 469 24837 65 250,38 458,42 36 049,37 42 474,61 1.170.2 Beans (Phaseolus spp., vulgaris var. pressus Savi) 0708 20 10 0708 20 90 Com ­ a) b) c) 229,45 1 314,94 2 173,10 3 024,44 1 511,62 8 852,01 429,67 185,50 184,20 1 708,00 493 157,38 68 575,00 481,78 37 886,15 44 638,77 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 531,98 879,17 1 223,59 611,55 3 581,24 173,83 75,05 74,52 691,00 199 515,81 27 743,27 194,91 15 327,53 18 059,43 1.190 Globe artichokes 0709 10 10 a) b) c) 150,81 864,23 1 428,24 1 987,77 993,49 5 817,87 282,39 121,92 121,06 1 122,56 324 121,09 45 070,00 316,64 24 900,17 29 338,23 1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 183,33 1 050,62 1 736,28 4 2 416,49 1 207,77 7 072,65 343,30 148,21 147,17 1 364,67 394 026,84 54 790,61 384,94 30 270,58 35 665,84 1.200.2  other ex 0709 20 00 a) b) c) 166,42 953,71 1 576,12 2 193,58 1 096,36 6 420,23 311,63 134,54 133,59 1 238,79 357 679,85 49 736,45 349,43 27 478,27 32 375,85 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 163,43 936,55 1 547,75 2 154,11 1 076,63 6 304,70 306,03 132,12 131,19 1 216,50 351 243,25 48 841,42 343,14 26 983,79 31 793,23 1.220 Ribbed celery (Apium graveolens var. ex 0709 40 00 dulce) a) b) c) 74,74 428,29 707,80 985,08 492,35 2 883,17 139,95 60,42 59,99 556,31 160 625,38 22 335,44 156,92 12 339,83 14 539,21 1.230 Chantarelles 0709 51 30 a) b) c) 963,14 5 519,50 9 121,62 12 695,15 6 345,07 37156,50 1 803,55 778,63 773,16 7 16938 2 070 038,28 287 844,98 2 022,29 159 027,90 187 372,15 1.240 Sweet peppers 0709 60 10 a) b) c) 190,87 1 093,83 1 807,69 2 515,87 1 257,44 7 363,53 357,42 154,31 153,22 1 420,80 410 232,05 57 043,99 400,77 31 515,52 37 132,68 1.250 Fennel 0709 90 50 a) b) c) 73,55 421,50 696,57 969,46 484,54 2 837,45 137,73 59,46 59,04 547,49 158 078,07 21 981,23 154,43 12 144,13 14 308,64 1.270 Sweet potatoes, whole, fresh (intended for human consumption) ex 0714 20 10 a) b) c) 59,82 342,82 566,55 788,51 394,10 2 307,84 112,02 48,36 48,02 44530 128 572,60 17 878,40 125,61 9 877,42 11 637,91 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 a) b) c) 83,78 480,12 793,46 1 104,30 551,93 3 232,11 156,88 67,73 67,25 623,64 180 065,00 25 038,57 175,91 13 833,25 16 298,61 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 50,72 290,64 480,32 668,49 334,11 1 956,56 94,97 41,00 40,71 377,52 109 002,73 15 157,15 106,49 8 373,99 9 866,52 2.40 Avocados, fresh ex 0804 40 10 ex 0804 40 90 a) b) c) 104,84 600,78 992,86 1 381,83 690,64 4 044,39 196,31 84,75 84,16 78037 225 318,32 31 331,18 220,12 17 309,78 20 394,97 9 . 3 . 95 EN Official Journal of the European Communities No L 53/7 Description Amount of unit values per 100 kg Code I a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc I c) SKr Bfrs/Lfrs £ I 2.50 Guavas and mangoes, fresh a) 133,10 1 754,45 249,25 990,79 39 779,62 21 977,35 ex 0804 50 00 b) 762,78 876,88 107,61 286 075,32 279,48 25 894,47 I c) 1 260,59 5 134,96 106,85 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines a) 42,23 556,68 79,08 314,38 12 621,92 6 973,33 080510 01 b) 242,03 278,23 34,14 90 770,56 88,68 8 216,21 080510 11 c) 399,98 1 629,30 33,90 0805 10 21 \ 0805 10 32 l 0805 10 42 0805 10 51 l 2.60.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, I Shamoutis, Ovalis, Trovita and Hamlins a) 34,88 459,80 65,32 259,66 10 425,23 5 759,70 0805 10 05 b) 199,91 229,81 28,20 74 973,07 73,24 6 786,28 0805 10 15 c) 330,37 1 345,74 28,00 0805 10 25 l 0805 10 34 0805 10 44 I 0805 10 55 2.60.3  Others a) 22,94 302,37 42,96 170,76 6 855,87 3 787,72 0805 10 09 b) 131,46 151,13 18,55 49 304,02 48,17 4 462,82 0805 10 19 c) 217,26 884,99 18,42 0805 10 29 0805 10 36 l 0805 10 46 0805 10 59 L I 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines a) 110,49 1 456,36 206,90 822,45 33 020,85 18 243,28 ex 0805 20 1 1 b) 633,18 727,89 89,32 237 469,59 231,99 21 494,86 ex 0805 20 21 c) 1 046,41 4 262,50 88,70 ex 0805 20 31 I 2.70.2  Monreales and Satsumas a) 5,21 68,67 9,76 38,78 1 557,07 860,24 I ex 0805 20 13 b) 29,86 34,32 4,21 11.197,64 10,94 1 013,57 ex 0805 20 23 c) 49,34 200,99 4,18 ex 0805 20 33 I 2.70.3  Mandarines and wilkings a) 50,74 668,80 95,01 377,70 15164,21 8 377,88 ex 0805 20 15 b) 290,78 334,27 41,02 109 053,45 106,54 9 871,11 ex 0805 20 25 c) 480,54 1 957,47 40,73 ex 0805 20 35 I 2.70.4  Tangerines and others a) 55,80 735,52 104,49 415,37 16 676,83 9 213,58 ex 0805 20 17 b) 319,78 367,61 45,11 119 931,50 117,16 10 855,75 ex 0805 20 19 c) 528,48 2152,73 44,79 ex 0805 20 27 ex 0805 20 29 l l ex 0805 20 37 l ex 0805 20 39 \ 2.80 Lemons (Citrus limon, Citrus limonum), fresh a) 32,07 422,70 60,05 238,71 9 584,14 5 295,02 ex 0805 30 20 b) 183,78 211,27 25,93 68 924,40 67,33 6 238,78 ex 0805 30 30 c) 303,72 1 237,17 25,74 ex 0805 30 40 J 2.85 Limes (Citrus aurantifolia), fresh a) 145,98 1 924,15 273,36 1 086,63 43 627,40 24 103,16 ex 0805 30 90 b) 836,57 961,69 118,01 313 746,61 306,51 28 399,17 c) 1 382,52 5 631,65 117,19 No L 53/8 EN Official Journal of the European Communities 9 . 3 . 95 I Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.90 2.90.1 1 Grapefruit, fresh :  white ex 0805 40 10 ex 0805 40 90 a) b) c) 32,48 186,15 307,63 428,15 213,99 1 253,12 60,83 26,26 26,08 241,79 69 813,12 9 707,72 68,20 5 363,30 6 319,22 2.90.2  pink ex 0805 40 10 ex 0805 40 90 a) b) c) 43,68 25034 413,71 575,79 287,78 1 685,25 81,80 35,32 35,07 325,17 93 887,41 13 05532 91,72 7 212,77 8 498,34 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 a) b) c) 131,70 754,72 1 247,25 1 735,88 867,60 5 080,63 246,61 106,47 105,72 980,31 283 048,94 39 358,80 276,52 21 744,85 25 620,53 2.110 Water melons 0807 10 10 a) b) c) 60,07 344,24 568,89 791,77 395,73 2 317,36 112,48 48,56 48,22 447,14 129 103,47 17 952,22 126,13 9 918,20 11 685,96 2.120 Melons (other than water melons) : 2.120.1  Amarillo, Cuper, Honey Dew (including Cantatene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendrai, Futuro ex 080710 90 a) b) c) 69,82 400,12 661,24 920,29 459,96 2 693,53 130,74 56,44 56,05 519,72 150 060,26 20 866,33 146,60 11 528,18 13 582,89 2.120.2  other ex 0807 10 90 a) b) c) 158,42 907,84 1 500,32 2 088,09 1 043,63 6 111,48 296,65 128,07 127,17 1 179,22 340 478,68 47 344,57 332,62 26 156,82 30 818,86 2.130 Apples 0808 10 10 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 a) b) c) 69,95 400,89 662,52 922,08 460,86 2 698,76 131,00 56,55 56,16 520,73 150 351,27 20 906,79 146,88 11 550,53 13 609,24 2.140 Pears I 2.140.1 Pears  Nashi (Pyrus pyrifolia) 0808 20 10 0808 20 31 0808 20 37 0808 20 41 a) b) c) 539,92 3 094,16 5 113,46 7116,74 3 556,97 20 829,46 1 011,05 436,49 433,43 4 019,06 1 160 437,06 161 362,23 1 133,67 89 149,01 105 038,43 2.140.2 Other 0808 20 10 0808 20 31 0808 20 37 0808 20 41 a) b) c) 69,41 397,80 657,40 914,95 457,30 2 677,91 129,98 56,12 55,72 516,70 149 189,81 20 745,29 145,75 11 461,31 13 504,11 2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 378,17 2 167,21 3 581,57 4 984,70 2 491,37 14 589,35 708,16 305,73 303,58 2 815,03 812 792,32 113 021,19 794,04 62 441,67 73 570,93 2.160 Cherries 0809 20 11 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 87,78 503,04 831,34 1 157,03 578,29 3 386,42 164,37 70,96 70,47 653,41 188 662,04 26 234,02 184,31 14 493,71 17 076,98 9- 3- 95 I EN I Official Journal of the European Communities No L 53/9 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc I c) SKr Bfrs/Lfrs £ \ \ 2.170 Peaches a) 127,69 1 683,04 239,10 950,47 38 160,57 21 082,86 ex 0809 30 19 b) 731,74 841,19 103,23 274 431,92 268,10 24 840,55 l ex 0809 30 59 c) 1 209,28 4 925,96 102,50 2.180 Nectarines a) 122^6 1 620,75 230,25 915,29 36 748,22 20 302,57 ex 0809 30 1 1 b) 704,66 810,05 99,41 264 274,94 258,18 23 921,18 ex 0809 30 51 c) 1 164,53 4 743,65 98,71 I 2.190 Plums a) 117,83 1 553,08 220,64 877,08 35 213,90 19 454,89 0809 40 10 b) 675,24 776,23 95,25 253 240,86 247,40 22 922,42 0809 40 40 c) 1 115,91 4 545,59 94,59 2.200 Strawberries a) 177,34 2 337,56 332,09 1 320,10 53 000,94 29 281,83 0810 10 10 b) 1 016,31 1 168,32 143,37 381 156,43 37236 34 500,86 0810 10 90 c) 1 679,57 6 841,63 142,36 I 2.205 Raspberries a) 1 240,37 16 349,34 2 322,68 9 233,03 370 698,64 204 802,68 0810 20 10 b) 7 108,25 8 171,44 1 002,75 2 665 880,64 2 604,38 241 305,57 c) 11 747,20 47 851,67 995,71 I 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 557,38 363,32 1 444,24 57 985,01 32 035,42 0810 40 30 b) 1 111,88 1 278,18 156,85 416 999,43 40738 37 745,23 c) 1 837,51 7 485,00 155,75 I 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 73,04 962,74 136,77 543,69 21 828,81 12 059,93 0810 90 10 b) 418,57 481,18 59,05 156 981,95 15336 14 209,42 c) 691,74 2 817,77 58,63 I 2.230 Pomegranates a) 61,08 805,05 114,37 454,64 18 25338 10 084,59 ex 0810 90 85 b) 350,01 402,37 49,38 131 269,28 128,24 11 882,01 c) 578,44 2 356,24 49,03 I 2.240 Khakis (including Sharon fruit) a) 114,77 1 512,72 214,91 854,28 34 298,81 18 949,32 ex 0810 90 85 b) 657,69 756,06 92,78 246 660,04 240,97 22 326,75 c) 1 086,91 4 427,47 92,13 I 2.250 Lychees a) 1 69,56 2 234,92 317,51 1 262,14 50 673,77 27 996,12 ex 0810 90 30 b) 971,68 1 117,02 137,07 364 420,57 356,01 32 985,99 c) 1 605,82 6 541,23 136,11